DETAILED ACTION
Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I.	Claims 1-8 are drawn to a method for producing light-emitting particles.

II.	Claims 9-16 are drawn to light-emitting particles. 

3.	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:	
The basis for holding lack of unity between Group I-II is as follows. The technical features are common to claims 1, and 9 such as a parent particle composed of a perovskite-type semiconductor nanocrystal having light- emitting properties, and a surface layer which is composed of ligands coordinated on the surface of the semiconductor nanocrystal and in which ligand molecules form a siloxane bond, and a polymer layer which covers the surface of the parent particle and is composed of a hydrophobic polymer, all taught by Huang et al. (WO 2017/160955 A1, hereinafter “”995”). “995 teaches a hydrophobic insulating fluoro-silane, Trichloro(3,3,3-trifluoropropyl)silane, is used as a tunneling layer to make water-resistant devices. The fluoro groups make the material extremely hydrophobic. In addition, it has been reported that fluoro-silane undergoes a cross-linking process with the aid of tiny amount of 2O that exists in the perovskite films trigger the hydroxylation of silanes to form silanols. Then the silanols will automatically undergo a cross-linking process by forming Si-O-Si (siloxane) bonds, which makes this insulating layer robust to protect the underneath perovskite films from water. The devices with the fluoro-silane layer also showed a good efficiency of 18.9 % (FIG. 4A), which is comparable to the performance of devices with other types of tunneling contacts. Encouragingly, the hydrophobic polymer protected devices showed much better resistance to water damage (Page 13, [0047]). Since the limitation of claims 1, and 9 fail to define a contribution over “995, they fail to constitute a special technical feature and hence there is lack of unity between the cited claims.   
Therefore there is not a special technical feature present which links the claims as defined by PCT Rule 13.2. Accordingly, claims 1, 9 are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. 


    PNG
    media_image1.png
    332
    918
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    337
    460
    media_image2.png
    Greyscale

EQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).



5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

6.	A telephone call was made to Shuji Yoshizaki on 03/08/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/08/2022